DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 	Claims 16, 17, 49, 50 and 52-54 are currently under consideration.
	Claims 1-3, 5-9, 11, 12, 14, 15, 19, 20, 22-25, 27-30, 32-37, 41-44, 46-48 and 51 remain withdrawn for being drawn to a non-elected invention.
	The amendment to the claims and new claims have necessitated the new following new grounds of rejection:
	Claim Rejections - 35 USC § 112-2nd paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 16, 17, 49, 50 and 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 has been amended to recite wherein the one or more modulating agents “are selected from the group consisting of an RNA encoding one or more MTB antigens, a vector encoding one or more MTB antigens, and one or more MTB antigens”.  This is vague and confusing because the mere recitation of a name, i.e., RNA encoding one or more MTB antigens, etc., to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept. Additionally, it is unclear what is encompassed by a ‘vector encoding one or more MTB antigens’.  What is the vector, e.g., a virus, a plasmid, etc., and what is contained within the vector?  The claim should provide any structural properties, such as the amino acid sequence of the protein or molecular weight, which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112-Written Description
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16, 17, 49, 50 and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 16 has been amended to recite wherein the one or more modulating agents “are selected from the group consisting of an RNA encoding one or more MTB antigens, a vector encoding one or more MTB antigens, and one or more MTB antigens”.  
	To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed modulating agents, which would incrase expression of IFNgamma, IL-2, TNF and/or IL-17 in systemic and/or lung T cells, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the “written description” requirement is broader than tomerely explain how to “make and use”; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the “writtendescription” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, “’Written Description” Requirement (66 FR 1099-1111, January 5,2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. At 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’” (Id. At 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus.
Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the specific modulating agents, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of modulating agents to be used in the claimed formulations and methods at the time of filing. The scope of the claim includes numerous structural variants (i.e. completely different molecules from different sources with different structures for the treatment of different pathogens and mention of ‘any RNA encoding any MTB antigen, any vector encoding any MTB antigen, but no mention or description of the structure of these molecules), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesedifferent formulations, other than the well-known BCG vaccine. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of pharmaceutical formulations at the time the invention was made.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the structural components in the claimed compositions 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theformulations in the methods and compositions as instantly claimed. 
Claim Rejections – 35 USC § 112-Enablement
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16, 17, 49, 50 and 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 has been amended to recite wherein the one or more modulating agents “are selected from the group consisting of an RNA encoding one or more MTB antigens, a vector encoding one or more MTB antigens, and one or more MTB antigens”.  
The specification is not enabled for this broadly claimed invention.
Commercially available BCG vaccine has existed for over 80 years and is made from a weakened strain of M.tuberculosis (TB) bacteria.  The modulating agents are described by functional properties only and it is unclear what structures are encompassed by this functional description, e.g., wherein the one or more modulating agents increase expression of IFNy, IL-2, TNF, and/or IL-17 in systemic and/or lung T cells.  The recitation of only functional description to describe the invention (modulating agents) is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  Further, the description would appear to encompass countless different molecules that are from different sources and biologically and chemically distinct and it is unclear which would work with BCG to treat MTB.  The scope of the claim includes numerous structural variants, i.e. completely different molecules from different sources with different structures for the treatment of different pathogens and mention of ‘any RNA encoding any MTB antigen, any vector encoding any MTB antigen, but no mention or description of the structure of these molecules.
For example, see the teachings in the instant specification:
Modulating Agents

[0113] Agents may include any potential class of biologically active conditions, substances or agents, such as for instance antibodies, proteins, peptides, nucleic acids, oligonucleotides, small molecules, or combinations thereof.

[0114] The modulating agents may be protein binding agents. As used herein, an agent can refer to a protein-binding agent that permits modulation of activity of proteins or disrupts interactions of proteins and other biomolecules, such as but not limited to disrupting protein-protein interaction, ligand-receptor interaction, or protein-nucleic acid interaction. Agents can also refer to DNA targeting or RNA targeting agents. Agents may include a fragment, derivative and analog of an active agent. The terms “fragment,” “derivative” and “analog” when referring to polypeptides as used herein refers to polypeptides which either retain substantially the same
biological function or activity as such polypeptides. An analog includes a proprotein which can be activated by cleavage of the proprotein portion to produce an active mature polypeptide. Such agents include, but are not limited to, antibodies (“antibodies” includes antigen-binding portions
of antibodies such as epitope- or antigen-binding peptides, paratopes, functional CDRs; recombinant antibodies; chimeric antibodies; humanized antibodies; nanobodies; tribodies; midibodies; or antigen-binding derivatives, analogs, variants, portions, or fragments thereof), protein-binding agents, nucleic acid molecules, small molecules, recombinant protein, peptides, aptamers, avimers and protein-binding derivatives, portions or fragments thereof. An “agent” as used herein, may also refer to an agent that inhibits expression of a gene, such as but not limited to a DNA targeting agent (e.g., CRISPR system, TALE, Zinc finger protein) or RNA targeting
agent (e.g., inhibitory nucleic acid molecules such as RNAi, miRNA, ribozyme).


[0109] As further detailed herein, a modulating agent broadly encompasses any condition, substance or agent capable of modulating one or more phenotypic aspects of a cell or cell population as disclosed herein. Such conditions, substances or agents may be of physical, chemical, biochemical and/or biological nature. A candidate agent refers to any condition, substance or agent that is being examined for the ability to modulate one or more phenotypic aspects of a cell or cell population as disclosed herein in a method comprising applying the candidate agent to the cell or cell population (e.g., exposing the cell, cell population, or tissue to the candidate agent or contacting the cell, cell population, or tissue with the candidate agent) and observing whether the desired modulation takes place. In some instances, the cell population comprises immune cells, in some embodiments, the cell population comprises T cells or macrophages.

[0110] The term “modulate” includes up-regulation and down-regulation, e.g., enhancing or inhibiting a response.

[0111] As used herein, modulating, or to modulate, generally means either reducing or inhibiting the expression or activity of, or alternatively increasing the expression or activity of a target gene. In particular, modulating can mean either reducing or inhibiting the activity of, or
alternatively, increasing a (relevant or intended) biological activity of, a target or antigen as measured using a suitable in vitro, cellular or in vivo assay (which will usually depend on the target involved), by at least 5%, at least 10%, at least 25%, at least 50%, at least 60%, at least 70%, at
least 80%, at least 90%, or more, compared to activity of the target in the same assay under the same conditions but without the presence of an agent. An increase or decrease refers to a statistically significant increase or decrease, respectively. For the avoidance of doubt, an increase
or decrease will be at least 10% relative to a reference, such as at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, at least 95%, at least 97%, at least 98%, or more, up to and including at least 100% or more, in the case of an
increase, for example, at least 2-fold, at least 3-fold, at least 4-fold, at least 5-fold, at least 6-fold, at least 7-fold, at least 8-fold, at least 9-fold, at least 10-fold, at least 50-fold, at least 100-fold, or
more. Modulating can also involve effecting a change (which can either be an increase or a decrease) in affinity, avidity, specificity and/or selectivity of a target or antigen, such as a receptor and ligand. Modulating can also mean effecting a change with respect to one or more biological or physiological mechanisms, effects, responses, functions, pathways or activities in which the target or antigen (or in which its substrate(s), ligand(s) or pathway(s) are involved, such as its signaling pathway or metabolic pathway and their associated biological or physiological effects)
is involved. Again as will be clear to the skilled person, such an action as an agonist or an antagonist can be determined in any suitable manner and/or using any suitable assay known or described herein (e.g., in vitro or cellular assay), depending on the target or antigen involved. Accordingly, a modulating agent in an amount sufficient to modify a mycobacteria infection in a cell or tissue would provide the agent in an amount to effect a change in the amount of infection compared to the amount of infection in the cell or tissue in the absence of modulating agent, or untreated. The amount of modulating agent will vary according to the pathway, gene, or gene product targeted, the host, the tissue or cell, and the amount or copy number of the mycobacteria infection.

This description encompasses such a vast number of completely different agents without proper identification of those that would specifically work in a synergistic and non-detrimental manner to aid in protection from MTB infection. Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the structural components in the claimed compositions 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theformulations in the methods and compositions as instantly claimed. 
Claim Rejections – 35 USC § 112-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 53 recites:
53, (New) The method of claim 49, further comprising detecting an increased
proportion of transitional (Ttm) memory cells and effector (Tem) memory cells compared to Central (Tcm) memory cells in a blood sample obtained from the subject to assess if an enhanced immune response was elicited.
	Applicants have recited that support for the new claims may be found throughout the specification as filed, in particular, paragraphs [0011], [0260], [0262], [0282],[0288], [0289], [0290] and [0293].  Upon review of these passages and the specification, the Examiner could not find written support for this language or method step. Applicants are requested to point to written support for this claim language by page and line number or removed it from the claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 16, 49 and 54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shafferman et al (US 2011/0117133 A1).
Shafferman et al teach a vaccine against Mtb infection which comprises a recombinant BCG with additional antigens.  The vaccine is protective against active Mtb infection both pre- and post-exposure to Mtb and thus prevents disease symptoms due to the recurrence of Mtb infection. See abstract.  The recombinant BCG is genetically engineered to express “classical: Mtb antigens and antigens that are relevant to several stages of the Mtb life cycle.  See paragraph [0048], Tables 1-3 and paragraphs [0033]-[0036] , Example 2 and claims.  See paragraphs [0049]-[0052] regarding BCG which may be used.  Paragraph [0056] describes that there may be single event or multiple boosters and may be by any suitable administration means.  Spleens of animals that were administered the vaccines were shown to have a humoral and cellular immune response and Interferon gamma was increased in expression.  See example 3 and paragraph [0059].  The formulation of Shafferman meets all of the claim limitations of newly amended claim 16.  It is noted that Applicants recite in paragraph [0200] of the instant specification that the modulating agents may be administered prior to, concurrently with or subsequent to a BCG vaccine.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 16, 49 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafferman et al (US 2011/0117133 A1) in view of Li et al (Molecular Med. Reports. 2015. 12: 3073-3080), Hu et al (Molecular Therapy. May 2017. 25(5): 1222-1233), Bertholet et al (Science Translational Med. October 2010. 2(53): 1-10).
The teachings of Shafferman et al are set forth above.  However, if it is intended that the modulating antigens not be in recombinant BCG vaccine strain, but admixed in the formulation, then the following references are cited in combination to demonstrate the obviousness of doing so. It is noted that Applicants recite in paragraph [0200] of the instant specification that the modulating agents may be administered prior to, concurrently with or subsequent to a BCG vaccine.
Li et al teaches the use of a recombinant adenovirus co-expressing CFP-10, ESAT6, Ag85A and Ag85B (Ad5) of M.tuberculosis to induce a robust antigen-specific response in mice (see abstract).  Li teaches that the human BCG MtB vaccine that is widely used provides limited protection against Mtb infection.  They teach that since BCG is the only commonly used TB vaccine and studies in human show that reavaccination with BCG does not confer additional protection against Mtb and has even shown to produce negative effects with BCG revaccination, additional heterologous stimulation is necessary (see Discussion).  Li et al demonstrate that the addition of the use of their adenoviral-based vaccine enhances the immune response provided by BCG in a robust manner.  Li teaches it was well-known in the prior art that homologous boosting was shown not to work so the use of heterologous antigens was warranted.  See column 2 on page 3073.  Li et al measures antigen-specific splenic T cell response and revealed a significantly elevated splenic T cell proliferation in the BCG and adenovirus vector (Ad5) groups. Interferon gamma was revealed in increased frequency in the BCG and Ad5 treated group.  All concentrations of cytokines tested, Inferferon gamma, TNF- and IL-2 were significantly higher in the BCG and Ad5 group.  See page 3077.
Hu et al teaches that Sendai virus, a respiratory RNA virus, may be engineered as a novel recombinant anti-TB vaccine (SEV85AB) that encodes Mtb immune-dominant antigens, Ag85A and Ag85B.    The T-cell protection seen in the vaccinated mice was similar to that of BCG.  They also showed that when both the BCG and the SeV85AB viral vector vaccine were used, protection against Mtb was enhanced significantly.  See abstract.  Hu teaches that the Se-V based vaccine was much more effective than BCG in seeding lung-resident CD8+ memory cells (see Figures 6B-6D).  BCG and SeV85A were similar in memory CD4+ T cells. Hu teaches that because the activation of antigen-specific CD8+ induced by BCG vaccination is delayed and of low magnitude, the distinctive activation of recalling CD8+ T cell responses may contribute to the SeV85Ab to increase the BCG-mediated protective effect.  See page 1229.
Bertholet et al recite that controlling the spread of Mtb is an urgent public health priority and it could be developed by new TB vaccines which improve the long-term protection provided by the traditional BCG vaccine.  See Discussion page 7.  Bertholet et al teach that a Mtb vaccine that would include agents that induce or recall the appropriate T cell responses would aid the current BCG vaccine. They teach that when four Mtb antigens (virulence factors families PE/PPE and EsX or Mtb antigens associated with latency) are administered together, a CD4 T helper 1 cell response by antigen-specific interferon gamma, tumor necrosis factor (TNF) and IL-2 as well as a reduction in the number of bacteria in the lungs of treated animals is shown.   See abstract.  A cytokine T cell memory/recall response was shown in response to the recombinant protein including the 4 antigens. See Results.  Bertholet teach that most of the people in the world have been vaccinated with BCG already, so boosting that protective immunity with a heterologous vaccine would help with the long-term efficacy of the vaccines, since homologous boosting with BCG was shown to be ineffective.  See page 7, column 2, third paragraph.  
It would have been prima facie obvious at the time the invention was made to include a heterologous antigen, whether it be a viral RNA vector, protein antigens, etc., in a formulation with the well-known BCG vaccine.  The references all speak to the need of a heterologous vaccine to aid in the long-term protection of the standard BCG vaccine.  Shafferman et al has shown a formulation in which the additional heterologous antigens are included in a recombinant BCG strain and Li, Hu and Bertholet teach the use of second heterologous vaccines to boost the response to the BCG vaccine in a subject. Li teaches it was well-known in the prior art that homologous boosting was shown not to work so the use of heterologous antigens was warranted.  See column 2 on page 3073.  Bertholet teach that most of the people in the world have been vaccinated with BCG already, so boosting that protective immunity with a heterologous vaccine would help with the long-term efficacy of the vaccines, since homologous boosting with BCG was shown to be ineffective.  See page 7, column 2, third paragraph.  The references speak to fact that the general population has already been vaccinated with BCG and homologous boosting seems to be ineffective or even harmful, hence the heterologous boosting which was shown to provide significantly improved immune response, expression of IL-2, TNF, Interferon gamma, etc., as well as memory T cells.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the additional dose of BCG with the additional heterologous antigens, i.e., modulation agents, since Shafferman teaches a combination of a recombinant BCG vaccine expressing modulating agents, i.e., heterologous agents was very successful in eliciting a humoral and cellular immune response and Interferon gamma was increased in expression.  See example 3 and paragraph [0059].  The combination of any one of the modulating agent vaccines taught by Li, Hu and Bertholet with the traditional BCG vaccine would be expected to produce a more effective long-term and multi-valent immune response to a newly vaccinated subject, e.g., one that has not previously been vaccinated against Mtb. It is noted that Applicants recite in paragraph [0200] of the instant specification that the modulating agents may be administered prior to, concurrently with or subsequent to a BCG vaccine.

9.	Claim(s) 16, 17, 49, 50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafferman et al (US 2011/0117133 A1) in view of Li et al (Molecular Med. Reports. 2015. 12: 3073-3080), Hu et al (Molecular Therapy. May 2017. 25(5): 1222-1233), Bertholet et al (Science Translational Med. October 2010. 2(53): 1-10) and further in view of Barclay et al (Infect. Immun. 1970. 2(5): 574-82).
The teachings of Shafferman, Li, Hu and Bartholet are set forth above.  Although Shafferman suggest that any route of administration may be used, and the secondary references also show different modes of administration, the references do not specifically recite intravenous administration.
	Barclay et al teach that four of seven monkeys vaccinated intravenously with 1 mg of live BCG 8 weeks prior to challenge with 40 units of H37Rv had no gross evidence of disease at autopsy 13 weeks post-infection; the other three monkeys had minimal disease. These data demonstrated that (i) reproducible and progressive infection could be induced in rhesus monkeys infected in a manner which simulated natural infection of man and (ii) a high level of resistance to infection could be induced by BCG vaccine in the rhesus monkey, which in nature is highly susceptible to tuberculous infection.  On page 575, column 1, it is recited that live BCG was administered intravenously (iv) to monkeys because earlier results indicated that BCG was most effective by this route.  Dilution in 2ml PBS would have been a normal expected range for intravenous administration, absent evidence to the contrary. Barclay demonstrate that monkeys challenged with virulent strains after iv infection with BCG developed highly significant resistance to infection.  Accordingly, one of ordinary skill in the art would have been motivated to administer the vaccines intravenously.
	
Status of claims:
	No claims are presently allowed.  McNeil Jr, D (The New York Times. Jan 1, 2020; Global Health “New Injection Method Makes an Old TB Vaccine Far More Powerful”
	McNeil Jr recites:
Intravenous administration of BCG vaccine has been tried before. In the late 1960s, researchers tested the idea on a few monkeys and found it to be highly protective.
But for unknown reasons, they did not pursue that route. The chief authors of those studies, Dr. William R. Barclay and Edgar E. Ribi, have since died.
In the introduction to a later study, Dr. Seder said, they described intravenous injection of vaccines as “impractical” for humans and instead endorsed giving BCG by aerosol mist.
That idea was never adopted either, and it did not work well in the current study.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/2/22